[Cite as Parma v. Hardimon, 2021-Ohio-4430.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

CITY OF PARMA,                                   :

        Plaintiff-Appellee,                      :
                                                           No. 110296
        v.                                       :

ROMIR JEYMONTE HARDIMON,                         :

        Defendant-Appellant.                     :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: VACATED AND REMANDED
                RELEASED AND JOURNALIZED: December 16, 2021


                     Criminal Appeal from the Parma Municipal Court
                                 Case No. 20CRB01634


                                          Appearances:

                Timothy G. Dobeck, Parma Law Director and Chief
                Prosecutor, and Jennifer M. Meyer, Assistant Law
                Director, for appellee.

                Milton A. Kramer Law Clinic Center; Case Western
                Reserve University School of Law; Andrew S. Pollis and
                Joseph Shell, Supervising Attorneys; Gregory Hilbert,
                Paul Willison, and Alexandra L. Raleigh, Certified Legal
                Interns, for appellant.
MICHELLE J. SHEEHAN, J.:

               Defendant-appellant Romir Jeymonte Hardimon appeals his

conviction for misdemeanor assault and criminal damaging in the Parma Municipal

Court. Because we find that the magistrate’s order accepting his plea in this matter

did not conform to Crim.R. 19(D) requirements and the trial court did not hold a

hearing on Hardimon’s presentence motion to vacate his plea, we vacate

Hardimon’s convictions and remand this matter to allow Hardimon to file

objections to the magistrate’s decision accepting his plea and recommending

sentence. We further remand this matter for the trial court to conduct a hearing on

Hardimon’s presentence motion to vacate his plea.

I. Facts and Procedural History

               Hardimon was charged with misdemeanor assault and criminal

damaging in the Parma Municipal Court. On September 23, 2020, he signed a

waiver of counsel, proceeded with his case pro se, and entered a plea of guilty to the

charges before a magistrate. On that same day, the magistrate issued a journal entry

accepting the guilty plea and recommending a sentence. That entry was later

amended on December 22, 2020.             Neither the September 23, 2020, nor the

amended December 22, 2020 entry signed by the magistrate contained a notice of

the effect of a party’s failure to file objections with the trial court.

               On November 10, 2020, before the trial court had adopted the

magistrate’s decision regarding the plea and sentence, Hardimon filed a motion to

vacate his plea. On that same day, the magistrate filed a journal entry denying the
motion to vacate plea without conducting a hearing. Appellant appealed that entry.

This court dismissed that appeal because the magistrate’s order was not adopted by

the trial court and did not become a final appealable order.

             On February 11, 2021, the trial court adopted the magistrate’s order

that contained the entry of plea and the recommended sentence. The trial court did

not hold a hearing upon, adopt, or rule upon the magistrate’s decision denying

Hardimon’s motion to vacate plea. It is from the trial court’s February 11, 2021

journal entry of conviction that Hardimon appeals. After the record was filed in this

court by Hardimon, we allowed the city to supplement the record with a transcript

of the September 23, 2020 joint arraignment conducted by the magistrate at which

the magistrate provided a general announcement advising defendants of their rights

prior to Hardimon’s individual appearance.

II. Law and Argument

             Appellant assigns two assignments of error for our review. His first

assignment of error provides:

      The trial court erred in accepting Mr. Hardimon’s plea without
      complying with the criminal rules applicable to plea hearings.

             The second assignment of error provides:

      The trial court erred in implicitly denying Mr. Hardimon’s
      presentence motion to withdraw his plea.

             Hardimon makes several arguments regarding the propriety of the

procedures in the trial court regarding his plea, including the lack of a valid

assignment of his case to the magistrate, a failure to follow Crim.R. 11 during the
plea colloquy, as well as error in the magistrate’s filed entries. We find his argument

that the decisions filed by the magistrate in this case failed to comply with Crim.R. 19

to be definitive of this appeal.

               Crim.R. 19 (D)(3)(a)(iii) provides:

       A magistrate’s decision shall be in writing, identified as a magistrate’s
       decision in the caption, signed by the magistrate, filed with the clerk,
       and served by the clerk on all parties or their attorneys no later than
       three days after the decision is filed. A magistrate’s decision shall
       indicate conspicuously that a party shall not assign as error on
       appeal the court’s adoption of any factual finding or legal
       conclusion, whether or not specifically designated as a finding of fact
       or conclusion of law under Crim. R. 19(D)(3)(a)(ii), unless the party
       timely and specifically objects to that factual finding or legal
       conclusion as required by Crim.R. 19(D)(3)(b).

(Emphasis added.)

               The entries signed by the magistrate do not comply with

Crim.R. 19(D)(3)(a)(iii) because there is no indication on the entries of the effect of

failing to timely file objections.

               Where     a    magistrate’s   decision     does    not    conform       with

Crim.R. 19(D)(3)(a)(iii), courts have employed varying remedies by examining the

circumstances of each case to determine the remedy to be employed on appeal. In

State v. Wheeler, 2016-Ohio-2964, 65 N.E.3d 182, ¶ 11-15 (2d Dist.), the court noted

that   where    prejudice    occurs   because    of     the   failure   to   conform     to

Crim.R. 19(D)(3)(a)(iii), courts either remand the matter to allow objections to be

filed or allow an appellant to raise issues for the first time on appeal. In Wheeler,

the court elected to address the claimed errors on appeal. Id. However, in a later
case, the same appellate court reversed a judgment of the lower court and remanded

the matter to allow for the filing of objections to the deficient magistrate’s decision.

Gerken v. Barber, 2d Dist. Clark No. 2018-CA-65, 2019-Ohio-641.

              In this case, Hardimon acted pro se at the time of his plea. He was not

informed that the failure to object to the magistrate’s decision would forfeit all but

plain error on appeal. Further, we note that Hardimon’s counsel first appeared in

this matter after the time for the filing of objections to the plea entry expired.

Hardimon could not file objections to the plea procedures and was left only with the

ability to file a motion to vacate plea pursuant to Crim.R. 32.1 to challenge the

magistrate’s decision. Under these circumstances, we elect to vacate the conviction

issued in this case and remand the matter to allow Hardimon an opportunity to file

objections to the magistrate’s decision accepting his plea and recommending

sentence.

              As to Hardimon’s second assignment of error, his motion to vacate

plea was a presentence motion because the trial court had not adopted or ratified

the magistrate’s decision accepting the plea and recommending sentence. The

motion was denied without a hearing being held. When a presentence motion to

withdraw plea has been filed, “‘the trial court must conduct a hearing to determine

whether there is a reasonable and legitimate basis for the withdrawal of the plea.’”

State v. Jones, 2018-Ohio-2055, 110 N.E.3d 1049, ¶ 13 (8th Dist.), quoting State v.

Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715 (1992). In this case, because no hearing

was held on the presentence motion to vacate plea either before the magistrate or
the trial court, we sustain appellant’s second assignment of error and remand the

matter for the trial court to conduct a hearing on Hardimon’s motion to vacate plea.

III. Conclusion

             The magistrate’s order accepting Hardimon’s plea and recommending

sentence did not conform to Crim.R. 19(D) because it did not contain notice of the

consequences of failing to file a timely objection. Further, after Hardimon filed a

presentence motion to vacate his plea, the trial court did not hold a hearing on the

motion as required by law. Hardimon’s convictions for misdemeanor assault and

criminal damaging in the Parma Municipal Court are vacated. We remand this

matter to allow Hardimon to file objections to the magistrate’s decision accepting

his plea and recommending sentence. We further remand this matter for the trial

court to conduct a hearing on Hardimon’s presentence motion to vacate his plea.

             Judgment vacated and remanded for further proceedings consistent

with this opinion.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_____________________________
MICHELLE J. SHEEHAN, JUDGE

MARY J. BOYLE, A.J., and
EILEEN T. GALLAGHER, J., CONCUR